Citation Nr: 1816883	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-38 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for degenerative arthroplasty and impingement syndrome of the right shoulder (right shoulder disability). 

4.  Entitlement to service connection for a right foot disability, to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for a right hip disability claimed as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for a right leg disability claimed as secondary to service-connected diabetes mellitus.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  Service in the Republic of Vietnam is indicated by the record.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2013 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In the July 2013 rating decision, the RO denied entitlement to service connection for hypertension (characterized as high blood pressure), right shoulder, right foot, right hip, and right leg disabilities.  In the May 2014 rating decision, the RO denied service connection for bilateral hearing loss. 

In June 2016, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In November 2016, the Veteran presented sworn testimony during a Board hearing before the undersigned Veterans Law Judge.  The transcripts of the hearings have been associated with the claims file.

The Board has reframed the issue of service connection for hypertension as whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  The Board finds that, after review of the record and procedural history, the proper issue is whether new and material evidence has been received to reopen service connection for hypertension as the record shows the current claim is grounded upon the same factual bases as the claim previously denied in a September 2011 rating decision.  Moreover, in Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of reopening service connection based on new and material evidence regardless of the RO's determination as to that issue; therefore, the Veteran is not prejudiced by the July 2013 rating decision denying service connection for hypertension as the Board may consider the issue of reopening service connection based on new and material evidence regardless of the RO's determination as to that issue.  See also Woehlaert v. Nicholson, 21 Vet.App. 456, 463 (2007) ("even though the RO reopened the appellant's claim and ordered two new medical examinations, the Board was not bound to decide the merits of his claim").

Notably, in addition to the claims listed on the title page, the Veteran also perfected an appeal of the RO's denials of entitlement to a TDIU and higher ratings for diabetes mellitus, diabetic neuropathy of the right lower extremity, and diabetic neuropathy of the left lower extremity.  However, prior to the November 2016 certification of the appeal (VA Form 8), the Veteran withdrew the claims of entitlement to a TDIU and higher ratings for diabetes mellitus, diabetic neuropathy of the right lower extremity, and diabetic neuropathy of the left lower extremity from the appeal.  See VA Form 8 dated November 2016.  Specifically, during the June 2016 DRO hearing, the Veteran withdrew the increased rating claim for diabetes mellitus.  Following an August 2016 rating decision that increased the assigned ratings for diabetic neuropathy of the right and left lower extremities, in October 2016 statements, the Veteran withdrew his claims of entitlement to a TDIU and higher ratings for diabetic neuropathy of the right and lower extremities.  Moreover, during the November 2016 Board hearing, the Veteran confirmed that he wished to withdraw the claim of entitlement to a TDIU.  Therefore, the Board finds that the Veteran has withdrawn the claims of entitlement to a TDIU and higher ratings for diabetes mellitus, diabetic neuropathy of the right lower extremity, and diabetic neuropathy of the left lower extremity, and, thus, they are currently not before the Board at this time.  See 38 C.F.R. § 20.204 (2017); Delisio v. Shinseki, 25 Vet. App. 45,  57 (2011) ("[W]ithdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.").

Finally, the Board notes that during the November 2016 Board hearing, the Veterans Law Judge took testimony with respect to the claims for higher ratings for diabetic neuropathy of the right and lower extremities.  However, as those issues were not certified to the Board and the Veteran withdrew those issues prior to the Board hearing, they were not then and are not now before the Board.  Moreover, given the decision below and the complexities of the case, Board the will not exercise its discretion to address those claims pursuant to Percy v. Shinseki, 23 Vet. App. 37, 42-45 (2009).

The issues of entitlement to service connection for right foot, right hip, and right leg disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2011 rating decision, the RO denied service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the September 2011 rating decision is cumulative and redundant of the evidence of record at the time of the prior final denial of the claim for hypertension.

3.  The evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to in-service noise exposure.

4.  The evidence is at least evenly balanced as to whether the Veteran's right shoulder disability is related to an in-service combat injury.

CONCLUSIONS OF LAW

1.  The September 2011 rating decision that denied entitlement to service connection for hypertension is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has not been received to reopen service connection for hypertension.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2017).

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for a right shoulder disability are met.  38 U.S.C. §§ 1101, 1110, 1112, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As the Board is granting the benefits sought in full for the claims of entitlement to service connection bilateral hearing loss and a right shoulder disability, further discussion of the VCAA as to those issues are unnecessary.

With respect to whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension, neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d  1359,1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument)."

II.  New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

While service connection is warranted where a current disability resulted from an injury or disease incurred in or aggravated by active military service, 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a), service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).

In a September 2011 rating decision, the RO denied the Veteran's original claim of service connection for hypertension on the basis that there was no evidence that the condition was caused or aggravated by service or a service-connected disability.

The Veteran did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.  Accordingly, the September 2011 rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the September 2011 rating decision consisted of some of the Veteran's service treatment records (STRs), his statements, private treatment records, and February 2011 and August 2011 VA examination reports. 

Specifically, in a February 2011 VA examination report, the VA examiner diagnosed hypertension.  No opinion was given.  In an August 2011 VA examination report, the examiner found that the Veteran's hypertension is not a complication of his service-connected diabetes mellitus, as the Veteran's hypertension predates his diabetes mellitus for more than 25 years.
In October 2011, the Veteran submitted a service connection claim for high blood pressure due to his service-connected diabetes mellitus. 

Relevant evidence received after the September 2011 rating decision includes the Veteran's statements, VA treatment records, and the November 2016 Board hearing transcript.

The Veteran's statements and his testimony, provided at the November 2016 Board hearing, include his reports that his hypertension is secondary to his service-connected diabetes mellitus. The Veteran's VA treatment records show continuing diagnoses of hypertension.  For the following reasons, new and material evidence has not been received within the meaning of 38 C.F.R. § 3.156 and the application to reopen the claim for service connection for hypertension is not warranted. 

The Veteran's statements and testimony discussed above are cumulative and redundant of the evidence of record at the time of the prior final denial of the claim for hypertension, as the Veteran had previously contended that his hypertension was related to his service connected diabetes.  Similarly, the Board finds that the clinical evidence received since the prior final denial of the claim is also cumulative as the treatment records show continuing diagnoses of hypertension but do not contain any indication that hypertension is caused or aggravated by his service-connected diabetes mellitus.  

Moreover, the additional clinical evidence does not relate to an unestablished fact necessary to substantiate the claim, nor would it trigger VA''s duty to assist.  38 C.F.R. § 3.156.  To this end, other than the Veteran's statements indicating that his hypertension is due to his service-connected diabetes mellitus, there is no other evidence that establishes or even indicates the possibility that his diabetes mellitus caused or aggravated his hypertension.  To the extent that the Veteran has stated his belief that his hypertension is due to his service-connected diabetes mellitus, this is a complex medical matter of the type as to which the courts have found lay evidence is not competent.  Jandreau v. Nicholson, 492 F.3d 1372, 1376, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

In sum, the statements of the Veteran are duplicative and the medical evidence is cumulative and does not tend to show a nexus between hypertension and service-connected diabetes mellitus. Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. 

Finally, the Board notes that the Veteran has only asserted that his hypertension is due to his service-connected diabetes mellitus.  Indeed, the Veteran has not contented, nor does the evidence reflect, that his hypertension is related to his military service.   Thus, consideration of service connection for hypertension on a direct basis is not warranted.

Accordingly, the Board finds that new and material evidence has not been received to reopen the Veteran's previously denied claim for service connection for hypertension, and the application to reopen must be denied.  38 C.F.R. § 3.156 (a). As new and material evidence to reopen the finally disallowed claim of entitlement to service connection for hypertension has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit of the doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met).

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  38 U.S.C. § 1154 (b).  This statute does not eliminate the need for evidence of a nexus; it merely reduces, for veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected").
A.  Bilateral Hearing Loss

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Here, the Veteran claims that his bilateral hearing loss is due to his Vietnam combat service and that he has had bilateral hearing loss since service.  See Board hearing transcript dated November 2016 and private physician's statement dated August 2013.  Specifically, he asserts that during the course of his Vietnam service, he was exposed to constant noise exposure, as he frequently fired loud weaponry and that during the course of his military occupational specialty (MOS) as a cargo handler, he underwent a mortar attack.  See Board hearing transcript dated November 2016.  

The Veteran's DD-214 Form shows that he served in the Cam Ranh Bay, the Republic of Vietnam and that his MOS was a cargo handler.  Furthermore, his DD-214 Form reveals that his decorations include Marksman (M-16).

The Veteran's STRs show no complaints or treatment of hearing loss.

In an August 2013 statement, the Veteran's private physician stated that the Veteran has bilateral hearing problems and that he has had hearing loss since service.  The physician further indicated that the Veteran was exposed to high frequency arm noises during service. 

VA treatment records dated in October and November 2013 document that the Veteran is hard of hearing. 

In April 2014 the Veteran was afforded a VA audiological examination.  The examiner indicated that he could not test the Veteran's pure tone thresholds or speech discrimination scores in the left or right ear.  The examiner explained that "despite repeated attempts and reinstruction the test results were not reliable and are not suitable for rating purposes."  The examiner also stated that his speech recognition scores were inconsistent with observed communication abilities and pure-tone thresholds obtained.  The examiner stated that because he was unable to test to the Veteran's hearing loss, the examiner was unable to provide an opinion concerning the etiology of the Veteran's hearing loss without resorting to mere speculation. 

Later in April 2014, the Veteran was afforded a second a VA audiological examination.  The examiner diagnosed bilateral hearing as defined by VA pursuant to 38 C.F.R. § 3.385 and opined that the Veteran's bilateral hearing loss is less likely than not related to his military service.  The examiner reasoned that during service the Veteran had normal hearing.  Following service, the Veteran's VA treatment records show no complaints of hearing loss.  Lastly, the examiner stated that the Veteran did not seek treatment for his hearing loss until his VA examination in April 2014 and that his hearing loss "could be" due to natural aging process, hereditary factors, post-service noise exposure, or a combination of factors.

During the November 2016 Board hearing, the Veteran reported that he has had hearing loss since service. 

For the reasons below, the Board finds that service connection for bilateral hearing is warranted. 

First, the medical evidence of record demonstrates a current bilateral hearing loss disability for VA purposes.  See VA examination report dated April 2014.  Thus, a current disability has been established.  

Second, the in-service disease or injury element has been met.  As to the Veteran's assertions that he was exposed to noise exposure during his combat Vietnam service, he did not receive any medals indicative of combat.  See VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated September 11, 2015) (listing Decorations that are evidence of combat participation).  However, the absence of such is not dispositive of whether the Veteran engaged in combat.  A finding that a veteran engaged in combat with the enemy under 38 U.S.C. § 1154(b) and 38 C.F.R. § 3.304(d) requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves.  VAOPGCPREC 12-99 (October 18, 1999). Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  The United States Court of Appeals for Veterans Claim (Court) has held that receiving enemy fire or firing on an enemy can constitute participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).

Here, the Veteran's service records confirm that he served in Cam Ranh Bay, the Republic of Vietnam as a cargo handler and that he was awarded a Marksman M-16.  Furthermore, the Veteran has testified that during his Vietnam service, he underwent mortar attack.  Based on the service records, the Veteran's statements, and by applying 38 U.S.C.A. § 1154(b), the Board concludes that the Veteran sustained acoustic trauma during combat operations.  Acoustic trauma due to combat has been accepted as satisfying the in-service disease or injury element of claims for bilateral hearing loss.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012); Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

Third, the Board finds that the Veteran's reported bilateral hearing loss since service coupled with the evidence of record sufficiently supports a nexus between the current bilateral hearing loss and his in-service acoustic trauma.  To this end, the Board finds that the April 2014 VA examination report and opinion is of no probative value, as the examiner was unable to provide an concerning the etiology of the Veteran's hearing loss without resorting to mere speculation, because the examiner was unable test pure tone thresholds or speech discrimination scores in the Veteran's ear.  Thus, this opinion provides no value as no positive or negative opinion was rendered.  The Board also finds that the second VA examination conducted in April 2014 is of no probative value, as the examiner's negative opinion was based on inaccurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  For instance, the examiner indicated that the Veteran had not complained of hearing loss until the April 2014 VA examination.  However, the Veteran's claims file shows that during VA treatment visits, VA treatment providers noted that the Veteran was hard of  hearing and in an August 2013 statement, the Veteran's private physician indicated that the Veteran has had hearing loss since service.  

Notably, although the August 2013 private physician did not provide an opinion as to whether the Veteran's bilateral hearing was related to his service, the private physician documented the Veteran's reports of hearing loss in and since service and indicated that the Veteran was exposed to high frequency arm noises during service.  The Board finds that the physician's August 2013 statement is probative as to whether Veteran has experienced bilateral hearing loss since service, as it demonstrates that the Veteran's statements concerning the onset of his bilateral hearing loss has been consistent throughout the pendency of his appeal. 

Moreover, the fact that the claimed cause of the Veteran's hearing loss i.e., acoustic trauma from combat service in Vietnam, it is therefore established by his testimony, does not prevent him from also invoking the section 1154(b) presumption in order to show that he incurred the disability itself while in service.  Reeves, 682 F.3d at 999.  The Veteran claims that he has experienced bilateral hearing loss since service.  The Veteran is competent to report factually observable occurrences in service and the timing of the observable symptoms of his disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board finds that, given the application of 38 U.S.C. § 1154 (b) as explained in Reeves, the Veteran's credible lay testimony along with the other evidence above provides a sufficient basis to conclude that his current hearing loss is related to the acoustic trauma he suffered in service.

The evidence is thus at least evenly balanced as to whether the Veteran's current bilateral hearing loss is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.
B.  Right Shoulder

The Veteran claims that his right shoulder disability is due to his combat service in Vietnam.  Specifically, he asserts that during the course of his MOS as a cargo handler, he fell on his right side injuring his right shoulder in an attempt to escape from mortar attack by the Vietnamese.  See Board hearing transcript dated November 2016.  He also indicates that he has had right shoulder pain in and since service.   

As indicated above, the Veteran's DD-214 Form confirms that the Veteran served in the Republic of Vietnam and that his MOS was a cargo handler.  

The Veteran's August 1966 enlistment examination report shows normal clinical evaluation of the upper extremities.  A May 1968 STR indicates that the Veteran has a deformity in his right shoulder.

In June 2012, the Veteran was afforded a VA examination.  The examiner diagnosed degenerative arthropathy of the right shoulder and right shoulder impingement syndrome and opined that it was not related to service.  The examiner reasoned that although the Veteran was treated during service for his shoulder deformity, it was due to a previous injury.  Furthermore, the examiner stated, that following the Veteran separation from service, he has not sought treatment for his right shoulder until 2011.  The examiner concluded that, thus, the Veteran's in- service shoulder disability was acute and transitory without sequela and that his current right shoulder disability is due to normal aging process. 

In an August 2013 statement, the Veteran's private physician noted the Veteran's current right shoulder pain and indicated that during service the Veteran lifted heavy items during service, and that the Veteran had a right shoulder dislocation during service.  Thereafter, the Veteran has experienced continued dislocations of the right shoulder because the ligament in his right shoulder continues to weaken due to the initial dislocation of the right shoulder.  

In an August 2016 disability questionnaire questionnaire (DBQ) report, a physician indicated that the Veteran injured his right shoulder during service due to a fall.  For the following reasons, entitlement to service connection for a right shoulder disability is warranted. 

First, the medical evidence of record demonstrates a current right shoulder disability, namely degenerative arthroplasty of the right shoulder and right shoulder impingement syndrome.  See VA examination report dated June 2012.  Thus, a current right shoulder disability has been established.  

Second, the in-service disease or injury element has been met.  As indicated above, the Board, herein, conceded that the Veteran engaged in combat with enemy.  
This entitles him to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves, 682 F.3d at 998   (quoting 38 U.S.C.A. § 1154 (b)); 38 C.F.R. § 3.304 (d).  Notably, however, in this case, the Veteran's STRs documents that his right shoulder was deformed.  In any event, the Board finds that the Veteran suffered a right shoulder injury in service.  

Third, regarding nexus, the Board finds that the probative evidence reflects that the Veteran has a current right shoulder disability that is etiologically related to combat during active service.  

To this end, the Board finds that the June 2012 VA opinion that the Veteran's right shoulder disability is not related to service is of no probative value as it was based on an inaccurate factual premise.  See Reonal, 5 Vet. App. 458, at 461 (a medical opinion based on an inaccurate factual premise is not probative).  The Board finds Board finds that the examiner's opinion was based on an inaccurate factual premise because the examiner indicated that the Veteran's noted right shoulder deformity during service was due to a 'previous injury."  However, the Veteran's August 1966 enlistment examination report shows no notation of a deformed right shoulder.  Additionally, the June 2012 VA examiner's negative opinion was largely based on the absence of right should treatment since service.   See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)(holding lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence).  Furthermore, the examiner did not consider the Veteran's reports of injuring his shoulder in combat during service or reports of pain since service.

In this case, the fact that the claimed cause of the Veteran's right shoulder injury, i.e., falling on his right side in attempts to escape from the Vietnamese, is therefore established by his testimony, does not prevent him from also invoking the section 1154(b) combat rules to show that he incurred the right shoulder disability itself while in service.  Reeves, 682 F.3d at 999.

In favor the claim are the statements from the Veteran, who has consistently asserted the presence of right shoulder pain since service and the August 2013 and August 2016 physicians' statements regarding the Veteran's initial onset of his shoulder disability.  Moreover, as noted, the section 1154(b) combat rules allow the Veteran to show that he incurred the disability itself while in service.  Reeves, 682 F.3d at 999.  Here, although the Veteran did not report symptoms following the mortar attack, under combat conditions, the Board finds it reasonable that he did not seek treatment shortly thereafter.  See id. (citing H. R. Rep. No. 1157, at 3 (1941) (noting that Congress enacted the predecessor statute to section 1154(b) because of its concern that combat veterans faced "major obstacle[s]" when seeking to assemble the medical records necessary to establish that they suffered an injury or disease while in service, that in many instances, medical records do not survive combat conditions, and that due to the exigencies of battle, soldiers may not immediately seek medical treatment for combat-related injuries).  Furthermore, the Veteran's statements regarding his right shoulder symptoms and its onset have remained consistent throughout the pendency his appeal, which has been confirmed by the physician's August 2013 statement and the August 2016 DBQ.  Finally, his lay statements, as a combat Veteran, indicating a relationship between his current right shoulder disability and the right shoulder injury suffered in combat via continuity of symptoms, is of at least as much probative value as the inadequate medical opinion of record.

Therefore, the evidence is approximately evenly balanced as to whether the Veteran's right shoulder disability is related to his in-service eye injury sustained in combat.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for right shoulder disability is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

As new and material evidence has not been received, the application to reopen the claim for service connection for hypertension is denied.

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for a right shoulder disability is granted


REMAND

The Veteran claims that his right foot disability is related to his military service.  Alternately, he asserts that his right foot disability is secondary to his service-connected mellitus.  See Board hearing transcript dated November 2016. 

In the Veteran's August 1966 pre induction report of medical examination, the examining physician noted pes planus.  Thereafter, multiple STRs document the Veteran's complaints of pain in his right foot.  See, e.g., STRs dated in February 1968 and April 1968.  Notably, STRs dated April 1968 STR note the Veteran complaints of pain in his right foot upon prolonged walking, he was placed on limited duty, and an examining physician diagnosed planus valgus feet.  Furthermore in a separate STR dated also in April 1968 reflects that the Veteran pulled a ligament in his right foot after running a mile. 

When a disorder is noted at entry, the presumption of soundness is not for application.  38 U.S.C.A. § 1111 (West 2012).  When there is an increase in disability during service, it is presumed to have been aggravated by service, unless there is a specific finding that the increase was due to the natural progress of the disease, with clear and unmistakable evidence required to rebut this presumption of aggravation.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017).

In June 2012, the Veteran was afforded a VA examination.  The examiner diagnosed bilateral pes planus.  The VA examiner opined that the Veteran's right foot disability is less likely than not related to service or aggravated thereby.  The VA examiner reasoned that the Veteran was with diagnosed with pes planus prior to service.  The examiner stated that although the Veteran had complaints of feet pain during service, his disability was not aggravated beyond natural course of the disease or condition.  The examiner concluded that there was no current evidence of pain or arthritis in the right foot following service.

To this end, the Board finds that the June 2012 VA opinion is flawed for two reasons.  First, the VA examiner did not explain why the Veteran's right foot disability was not aggravated by his service, as the Veteran's STRs reflected multiple complaints of right foot pain and an assessment of planus valgus feet and a torn ligament in the right foot.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).  Second, the examiner indicated that there was no evidence of pain following service; however, the Veteran has reported that he has had pain in his right foot in and since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006) (holding that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence).

Therefore, the Board finds that a remand is necessary to obtain a VA opinion to address the etiology of the Veteran's right foot disability. 

As to the Veteran's right hip and right leg disabilities, he asserts that they are due to his service-connected diabetes mellitus.  The Veteran has not been afforded a VA examination to determine the nature and etiology his claimed right hip and right leg disabilities.  

Given the complexity of the Veteran's service-connected diabetes mellitus and its associated manifestations, the Board finds that a VA examination is needed to identify any current right hip and right leg disabilities and ascertain whether such is related to his service-connected disability.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the remaining claims are REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  All such available documents should be associated with the claims file.

2.  Then, schedule the Veteran for a VA examination, with an appropriate VA physician, to determine the nature and etiology of his claimed right hip and right leg disabilities, to include an opinion concerning the Veteran's right foot disability.  All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.  The claims file must be sent to the examiner for review.

As to the right foot disability,

The physician must provide opinions addressing the following:

(a.)  Whether the Veteran's pes planus worsened or increased in severity during service.

In addressing the above, the physician should comment on the STRs document the Veteran's complaints of pain in his right foot and diagnoses of planus valgus feet and a torn ligament in his right foot.  See, e.g., STRs dated in April 1968. 

(b.)  If the answer to this question is in the affirmative, the physician should indicate whether the evidence clearly and unmistakably indicates that this worsening or increase in severity was due to the natural progress of the disease.

(c.)  Regardless of the answers to the above questions, the physician should opine whether is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current right foot disability, had its onset during service or was otherwise causally or etiologically related to service.

With respect to the right hip and right leg disabilities, 

The physician must provide opinions addressing the following:

(a.)  After identifying all right hip and right leg disabilities since the date of the Veteran's service connection claims in October 2011, provide an opinion as to whether it is at least as likely as not that the Veteran's current disabilities are (i) caused or (ii) aggravated by his service-connected diabetes mellitus.

If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The physician must provide reasons for each opinion given. 

3.  Thereafter, readjudicate the claims.  If the benefit sought on appeal remains denied, provide the Veteran with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action
must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




Department of Veterans Affairs


